       Case 1:19-cv-09827-MKV-SDA Document 20 Filed 04/17/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 VALENTIN REID, on behalf of himself and                        DATE FILED: 4/17/2020
 all others similarly situated,

                               Plaintiff,                       1:19-cv-09827 (MKV)

                        -against-                                    ORDER OF
                                                                     DISMISSAL
 THESY, LLC.,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by Magistrate Judge Aaron that this case has been

settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 17, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: April 17, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
